Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-21, 30-33, 35, 36, 38, 39, 44, 45, 48-50, 53, 54 and 70-72 are pending in a Response of 02/22/2021. 
The Examiner initiated an interview on 04/27/2021 with Applicant’s representative Kelly A. Barton to discuss a possible allowability of this case. During the discussions, it was proposed to amend claims 33, 70 and 71, cancel claims 1-3, 6-21, 30-32, 39, 44, 45, 48-50, 53 and 54, and add new claim 72 as noted in the Examiner's Amendment section. 
As a result, claims 33, 35, 36, 38 and 70-72 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) were submitted on 02/22/2021 and 03/31/2021. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure documents have been considered by the Examiner, and signed and initialed copies thereof are enclosed herewith.  


WITHDRAWN REJECTION:
Applicant's Response filed 02/22/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Kelly A. Barton on 02/22/2021.

Please cancel claims 1-3, 6-21, 30-32, 39, 44, 45, 48-50, 53 and 54. 

Please amend the claims as follows: 

Claim 33
“human” in line 1 has been deleted and replaced with --- human subject ---; 
“a subject” in line 2 has been deleted and replaced with --- the subject ---; 
After “polymorph C” in line 4, please insert --- and the pharmaceutical formulation is granulated ---. 
Claim 70

After “drug” in line 2, please insert --- or an inhibitor of P-glycoprotein ---.


Claim 71

After “drug” in line 2, please insert --- or an inhibitor of P-glycoprotein ---.


Please add claim 72 as follows:
The method of claim 70 or 71 wherein the inhibitor of P-glycoprotein is elacridar. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applied art including Kachrimanis in view of Morris, Chada, Frank & Scheper does not disclose or suggest the claimed method of treating a brain tumor in a human subject comprising administering to the subject a sufficient amount of a pharmaceutical formulation comprising mebendazole wherein at least 90% of the mebendazole in the formulation is polymer C and the pharmaceutical formulation is granulated. In particular, 

  Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 33, 35, 36, 38 and 70-72 are allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.